      Case 1:19-cv-05516-DLC Document 68 Filed 04/30/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 SIGNIFY NORTH AMERICA CORPORATION and :
 SIGNIFY HOLDING B.V.,                  :
                                        :             19cv5516 (DLC)
                          Plaintiffs,   :
                                        :           OPINION AND ORDER
                -v-                     :
                                        :
 AXIS LIGHTING INC.,                    :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiffs:
Michael P. Kahn
Akin Gump Strauss Hauer & Feld LLP
One Bryan Park
New York, NY 10036
(212) 872-1000

C. Brandon Rash
Akin Gump Strauss Hauer & Feld LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, D.C. 20006
(202) 887-4380

For defendant:
Paul T. Olszowka
Daniel P. Albers
Barnes & Thornburg LLP
One North Wacker Drive
Chicago, IL 60606
(312) 214-5612

DENISE COTE, District Judge:

     On March 18, 2020, plaintiffs Signify North America

Corporation and Signify Holding B.V. (together, “Signify”) moved
      Case 1:19-cv-05516-DLC Document 68 Filed 04/30/20 Page 2 of 4



for reconsideration of the March 4 dismissal of Signify’s claims

for willful patent infringement.       See Signify N.A. Corp. v. Axis

Lighting, Inc., No. 19cv5516, 2020 WL 1048927, at *3 (S.D.N.Y.

March 4, 2020) (the “March Opinion”). 1     This motion became fully

submitted on April 24.    Familiarity with the March Opinion is

assumed.   For the following reasons, the motion for

reconsideration is granted.

     On June 13, 2019, Signify brought suit against Axis

alleging that Axis has committed direct patent infringement and

willful patent infringement in the sale and offering of certain,

specified light-emitting diode (“LED”) lighting devices.          The

amended complaint alleges that Signify sent Axis pre-suit

notices that specified Axis products were infringing certain

patents held by Signify.    Axis acknowledged receipt of several

of the notices and requested copies of the patents for

evaluation.   Prior to initiating this lawsuit, Signify also

provided Axis with a draft of the complaint detailing Axis’s

infringing acts on a limitation-by-limitation basis.         The March

Opinion did not acknowledge the entirety of these allegations.

It did not describe the allegations about the defendant’s

request for the patents or its receipt of the draft complaint.




1 The March Opinion denied Axis Lighting Inc.’s (“Axis”) motion
to dismiss Signify’s direct patent infringement claims.


                                   2
         Case 1:19-cv-05516-DLC Document 68 Filed 04/30/20 Page 3 of 4



      Under Section 284 of the Patent Act, a court may increase

an award of damages in a patent infringement case by up to three

times.    35 U.S.C. § 284.     Such enhanced damages are appropriate

where a district court finds, in its discretion, the case before

it to be an “egregious case[] of misconduct beyond typical

infringement.”      Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.

Ct. 1923, 1935 (2016).       “Knowledge of the patent alleged to be

willfully infringed” is “a prerequisite to enhanced

damages.”     WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341 (Fed.

Cir. 2016).     “[C]ulpability is generally measured against the

knowledge of the actor at the time of the challenged conduct.”

SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1309 (Fed.

Cir. 2019) (citation omitted).

      But, “‘willful misconduct’ do[es] not mean that a court

may award enhanced damages simply because the evidence shows

that the infringer knew about the patent and nothing

more.”    Halo Elecs., 136 S. Ct. at 1936 (Breyer, J., concurring)

(emphasis in original).       Rather, to merit enhanced damages, a

defendant’s conduct must be “willful, wanton, malicious, bad-

faith, deliberate, consciously wrongful, flagrant or -- indeed -

- characteristic of a pirate.”        Id. at 1932; see also SRI Int’l,

Inc., 930 F.3d at 1308.

     Re-examining the allegations in the amended complaint and

considering each of them, Signify has stated a claim for willful


                                      3
         Case 1:19-cv-05516-DLC Document 68 Filed 04/30/20 Page 4 of 4



patent infringement at least as of the time it delivered a draft

complaint to the defendant. 2       These allegations not only plead

knowledge of Signify’s patents, they also support an inference

that the infringement at issue was consciously wrongful.

                                 Conclusion

     Signify’s March 18, 2020 motion for reconsideration of the

March Opinion is granted.        The claims for willful patent

infringement against Axis are reinstated.



Dated:       New York, New York
             April 30, 2020


                                    ____________________________
                                           DENISE COTE
                                    United States District Judge




2 Because the amended complaint alleges that Signify did more
than just send pre-suit notices to Axis, it is not necessary to
determine whether pre-suit notices, on their own, are a
sufficient basis upon which to conclude that a plaintiff has
stated a claim for willful patent infringement.


                                      4
